Citation Nr: 0518558	
Decision Date: 07/07/05    Archive Date: 07/14/05

DOCKET NO.  99-19 381	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.	Entitlement to service connection for residuals of a 
right ankle sprain.

2.	Entitlement to service connection for a deviated nasal 
septum.

3.	Entitlement to service connection for gastroenteritis.

4.	Entitlement to service connection for otitis media.

5.	Entitlement to service connection for Scheuermann's 
disease.

6.	Entitlement to service connection for a disorder 
manifested by muscular/neurological problems of the 
hands and legs.

7.	Entitlement to service connection for a disorder 
manifested by pain in the wrist, ankles and joints.

8.	Entitlement to a higher (compensable) initial evaluation 
for status post removal of a cyst of the middle finger 
of the left hand.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. McBrine, Counsel


INTRODUCTION

The veteran had active military service from January 1983 to 
January 1987.

This matter came before the Board of Veterans Appeals (Board) 
on appeal from a July 1998 rating decision by the Department 
of Veterans Affairs (VA) Albuquerque, New Mexico Regional 
Office (RO) which denied the veteran entitlement to service 
connection for residuals of a right ankle sprain, a deviated 
nasal septum, gastroenteritis, otitis media, a 
muscular/neurological problem of the hands and legs, 
Scheuermann's disease, a disorder manifested by wrist, ankle 
and joint pain. This determination granted the veteran 
service connection for postoperative residuals of a left 
hand, middle finger cyst and rated this disorder as 
noncompensably disabling.

In November 2002, the Board, pursuant to authority granted by 
38 C.F.R. § 19.9(a)(2) (2002) undertook further development 
of the issues on appeal. That development has been completed. 
The veteran and his representative have been notified of the 
evidence obtained as required by 38 C.F.R. § 20.903 (2002) 
and the veteran's representative has supplemented the record 
on appeal with additional argument.

An April 2003 Board decision was vacated by the Board, and 
remanded in December 2003 for further development.  That 
development having been completed, these claims now return 
before the Board.


FINDINGS OF FACT

1.	The RO has notified the veteran of the evidence needed 
to substantiate his claims and all identified evidence 
necessary for disposition of the appeal has been 
obtained.

2.	The evidence does not establish that the veteran 
currently has a right ankle disorder causally or 
etiologically related to service; in-service pathology 
resolved without chronic residual disability.

3.	The evidence does not establish that a deviated nasal 
septum was manifested during service and a current 
disorder is not shown to be causally or etiologically 
related to service.

4.	The evidence does not establish the veteran currently 
has gastroenteritis causally or etiologically related to 
service; in-service pathology resolved without chronic 
residual disability.

5.	The evidence does not establish that the veteran 
currently has otitis media causally or etiologically 
related to service; in-service pathology resolved 
without chronic residual disability.

6.	Scheuermann's disease was not manifested during service 
and is not shown to be causally or etiologically related 
to service.

7.	The evidence does not establish that a disorder 
manifested by muscular/neurological problems of the 
hands and legs was present in-service or is currently 
demonstrated.

8.	The evidence does not establish that a disorder 
manifested by wrist, ankle, or joint pain was present 
in- service or is currently demonstrated.

9.	The veteran's service-connected postoperative residuals 
of a cyst of the middle finger of the left hand is not 
manifested by functional restrictions of the finger or 
pain and tenderness on examination.


CONCLUSION OF LAW

1.	Chronic residuals of a right ankle sprain or not 
incurred in our aggravated by service. 38 U.S.C.A. §§ 
1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 
(2002).

2.	A deviated nasal septum was not incurred in our 
aggravated by service. 38 U.S.C.A. §§ 1131, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. § 3.303 (2002).

3.	Chronic gastroenteritis was not incurred in our 
aggravated by service. 38 U.S.C.A. §§ 1131, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. § 3.303 (2002).

4.	Chronic otitis media was not incurred in our aggravated 
by service. 38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. § 3.303 (2002).

5.	Scheuermann's disease was not incurred in our aggravated 
by service. 38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. § 3.303 (2002).

6.	A disorder manifested by muscular/neurological problems 
of the hands and feet was not incurred in our aggravated 
by service. 38 U.S.C.A. §§ 1137, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. § 3.303 (2002).

7.	A disorder manifested by pain in the wrist, ankles and 
joints was not incurred in our aggravated by service. 38 
U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. § 3.303 (2002).

8.	The schedular criteria for an increased (compensable) 
evaluation for status post removal of a cyst of the 
middle finger of the left hand have not been met. 38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. § 4.7 and Part 4, Diagnostic Codes 7804, 7805 
(prior to and as of August 30, 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board observes that recently enacted law and its 
implementing regulations essentially eliminate the 
requirement that a claimant submit evidence of a well 
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating a claim. 38 U.S.C.A. §§ 5103 A., 5107(a); 38 
C.F.R. §§ 3.102, 3.159(c)(d) (2002).

The new law and regulations also included new notification 
provisions. Specifically, they require VA to notify the 
claimant and a claimant's representative, if any, of any 
information and any medical or lay evidence, not previously 
provided to the Secretary, that is necessary to substantiate 
the claim. As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant. 38 U.S.C.A. § 
5103; 38 C.F.R. § 3.159(b) (2002).

The record reflects that the veteran has received the degree 
of notice, which is contemplated by law. Specifically, VA 
provided the veteran and his representative copies of the 
appealed rating decision dated July 1998 and a July 1999 
statement of the case, as well as a December 2003 Remand, and 
a March 2005 supplemental statement of the case.  These 
documents provide notice of the laws and governing 
regulations, the evidence needed to support claims for the 
benefit sought and the reasons for the determination made 
regarding the veteran's claims.  Further, the veteran was 
provided correspondence from the RO in February 1997 and May 
2004 which informed him of the information and evidence 
needed to support his claims and also informed him of the 
records VA had requested.  Additionally, he was informed by 
the Board in correspondence dated in January 2002 of the 
development the Board was undertaking to substantiate his 
claims and of the information and evidence required from him 
in order for the Board to retrieve additional pertinent 
medical records.  Furthermore, the record discloses that VA 
had also met its duty to assist the veteran in obtaining 
evidence that is necessary to substantiate his claims. The 
veteran's service medical records and post service treatment 
records, both private and VA, have been obtained and 
associated with his claims file. There is no identified 
evidence that has not been accounted for, and the veteran's 
representative has been given the opportunity to submit 
written argument.  Therefore, under the circumstances, VA has 
satisfied both his duty to notify and assist the veteran in 
this case and adjudication of this appeal at this juncture 
poses no risk or prejudice to the veteran.  See e.g., Bernard 
v. Brown, 4 Vet. App. 384 (1993).


Factual Background

The veteran and his representative contend that service 
connection is warranted for the above noted disabilities, and 
that an increased rating is warranted for his service 
connected cyst of the middle finger of the left hand, for 
which service connection was granted by a July 1998 rating 
decision.  The relevant evidence of record includes the 
reports of VA and private outpatient treatment, and the 
reports of VA examinations.

A review of the veteran's service medical records show that 
the veteran presented to a service department treatment 
facility in May 1983 and was diagnosed with acute 
gastroenteritis.  When seen the following day the veteran 
noted that he still felt nauseated, with reflux into his 
throat.  Physical examination showed that the veteran had 
active bowel sounds, and no organomegaly, no masses and no 
areas of tenderness.  Resolved gastroenteritis was the 
diagnostic impression.  In July 1983, the veteran was 
evaluated and treated for left ear otitis media.  This 
condition was noted to be resolving with treatment.  In July 
1983 the veteran was also seen for complaints of numbness in 
his right hand, but there were no pertinent clinical 
findings.  In April 1984, the veteran presented with 
complaints referable to his right foot and ankle.  The 
veteran reported falling on ice and inverting his right 
ankle.  On physical examination, swelling and tenderness were 
noted.  There was pain on range of motion with inversion and 
eversion.  X-rays were negative for fracture or avulsion.  
Grade II sprain was the diagnostic assessment.  In October 
1984, he was again evaluated and treated for acute 
gastroenteritis, and as well in July 1985. The veteran had a 
left medial collateral ligament sprain in 1985.  

In March 1986 the veteran was evaluated for a mass noted on 
the volar aspect of the proximal long finger of his left 
hand.  Ganglion cyst was the diagnostic impression.  His 
examining physician opined that the cyst should be excised 
due to the pain and pressure as well as the size of the mass.  
The veteran underwent an excision of a ganglion cyst, second 
finger of the left hand, in late March 1986. 

In August 1986 the veteran complained of problems with his 
ear and was found to have right ear cerumen impacted.  
Cerumen involving the right ear was also evaluated and 
treated in October 1986.  The veteran at that time was 
diagnostically assessed as having otitis externa in the right 
ear.  

The veteran's service medical records also show periodic 
treatment for various viral infections, including the flu.  
On the veteran's medical examination for service separation 
in November 1986, a clinical evaluation of the veteran's 
nose, ears, abdomen and viscera, spine and other 
musculoskeletal system, as well as his neurologic system 
found no abnormalities. Similarly negative clinical findings 
were noted on a medical examination provided to the veteran 
in October 1990 while serving with the Air Force Reserves.  

Subsequent to the veteran's active duty service, the veteran 
presented to a private medical facility in December 1991 with 
complaints of chronic otitis media, a recent history of right 
ear pain, and right ear ringing.  The diagnoses rendered on 
this occasion are illegible.

In a statement dated in February 1993, a private physician 
reported that the veteran had a nasal obstruction, which made 
for difficulty breathing.

In a statement dated in February 1993, a private osteopath 
reported that a physical examination of the veteran 
demonstrated an increased dorsal kyphosis and a mild 
lumbodorsal scoliosis.  He also reported that X-ray 
examination had revealed levoscoliosis of the upper spine.  
The examiner stated that the veteran apparently has had 
intermittent complaints of pain in the past.  He added in a 
March 1996 addendum to this statement that the veteran's 
physical findings were a permanent condition.  Received with 
this statement was a medical text extract, which identified 
Scheuermann's disease as a synonym for kyphosis and described 
its symptoms, and signs.  It also reported that the etiology 
of this disorder was unknown but that it was a growth 
disorder associated with families with autosomal dominant 
inheritance.

A VA outpatient treatment record, dated in May 1996, notes 
the veteran's complaints of decreased grip in his hands, 
right knee laxity, and deviated septum. Following physical 
examination, significant for nasal congestion, chronic 
sinusitis was diagnosed.  VA x-rays of the veteran's cervical 
and thoracic spine in June 1996 were interpreted to reveal 
minimal osteophytes of C5-6 and marginal osteophytes of the 
thoracic spine.

The veteran's private physician, in a statement dated in 
December 1997, reported that an ear, nose and throat 
examination in October 1997 found the veteran to have a 
deviated nasal septum and additional findings suggestive of 
allergic rhinitis.  A December 1997 VA consultation report 
indicated that the veteran reported nasal congestion for 
years, and offered a provisional diagnosis of mechanical 
nasal obstruction.

On a VA general medical examination in December 1997, the 
veteran identified his complaints as a sprained ankle, a cyst 
of the left hand, gastroenteritis, otitis media, respiratory 
problems, muscular/neurological problems with his legs, 
residuals of spinal disease, kyphosis, scoliosis, and 
problems with his wrist, ankles and joints. On physical 
examination, the veteran was noted to have a slightly 
kyphotic posture. His gait was normal. On skin examination, 
one well-healed small scar was noted over the palmar area of 
the left middle finger in the area of the metacarpophalangeal 
joint.  Examination of the veteran's ears revealed the 
tympanic membranes to be pearl gray in color, bilaterally.  
The external canals were free of cerumen. On examination of 
the nose, sinus, mouth and throat, the veteran's turbinates 
were noted to be injected bilaterally.  On inspection of the 
nose, it appeared that the septum was deviated towards the 
left.  There were no surgical scars noted on examination of 
the abdomen and no hepatosplenomegaly.  There was also no 
epigastric tenderness on physical examination.  The thoracic 
spine revealed, on inspection, a slight kyphosis.  The lumbar 
spine revealed no pathologic disorder. Musculature was good.  
On neurological examination the tendon reflexes, to include 
the biceps, triceps, Achilles' tendon, and patellar tendon 
reflexes were 4-plus/4 bilaterally.  The examiner noted that 
bilateral wrist x-rays obtained in December 1997 were 
negative and that bilateral ankle x-rays obtained that same 
date had revealed post-traumatic changes present involving 
the right ankle.  The left ankle was normal.

The veteran's private physician, in a letter dated December 
1997, indicated that examination showed a deviated nasal 
septum and findings suggestive of allergic rhinitis.  It was 
recommended that the veteran undergo septoplasty.

As noted above, a rating decision in July 1998 granted the 
veteran service connection for status post removal of cyst, 
middle finger, left hand, and rated this disorder as 
noncompensably disabling, effective from February 17, 1997, 
under Diagnostic Code 7805 of VA's schedule for rating 
disabilities (rating schedule).

At a personal hearing in January 2002, before the undersigned 
member of the Board, the veteran testified that he had a 
deviated nasal septum in service, which he attributed to 
rigorous training as a security policeman in 1983.  He said 
that he was not medically diagnosed with having a deviated 
septum until he was out of service. He also described an 
injury to his right ankle, as a result of slipping on ice in 
service, and the treatment provided to him for an ankle 
sprain. The veteran attributed his gastroenteritis to the 
problem with his deviated nasal septum and stated that a 
nurse had told him that this was the case.  He also testified 
that he had a long history in service from 1983 to 1987 of 
gastric upset and gastroenteritis. He stated that he takes 
over-the-counter medications for his stomach complaints.  The 
veteran further testified that he has constant ear infections 
and also related a history of ear infections in service.  The 
veteran also testified of problems with his grip strength in 
his hands and also problems with his leg giving way sometimes 
and causing him to collapse.  The veteran also testified as 
to problems with his back and related clinical findings 
subsequent to service referable to his back.  The veteran 
also described problems with his wrist, ankle and joints and 
stated that physicians informed him that he has degenerative 
joint disease.  The veteran attributed functional loss to his 
service-connected the left hand, middle finger, as a result 
of his service-connected disability of the middle finger, 
left hand.

On file is a photograph of the veteran, reportedly taken in 
the spring of 1986, which the veteran contends shows a bend 
in his nose which he maintains represents a deviated nasal 
septum.

Chronic sinusitis, degenerative joint disease of the knee, 
and atypical chest pain were recorded as diagnostic 
assessment on a VA outpatient treatment record in December 
2003.

X-rays of the veteran's left hand, dated January 2003 noted a 
deformity of the distal third of the left 5th metacarpal bone 
consistent with an old healed boxer's type fracture.  No 
other evidence of bony trauma such as fracture or dislocation 
was identified.  With regard to the veteran's left middle 
finger, no bony abnormalities including bone cysts were 
identified.  No soft tissue calcifications or foreign bodies 
were seen.  X-rays of the veteran's spine from January 2003 
noted normal lumbar vertebral series, with the thoracic spine 
within normal limits except at the T8-T9 level, where there 
were moderately severe degenerative changes.

On a VA examination in January 2003, the veteran's VA 
examiner noted that he had reviewed the veteran's C-file.  It 
was indicated on physical examination that an inspection of 
the ears showed cerumen impaction in the right external 
auditory canal.  The left external auditory canal and 
tympanic membrane were normal. Inspection of the left middle 
finger show the presence of a 1-centimeter fine scar over the 
volar aspect of the proximal phalanx approximately 4-
millimeters above the metacarpophalangeal joint crease.  The 
area of the scar was approximately 20 square millimeters.  
The scar was well healed and not tender.  Range of motion of 
the metacarpophalangeal joint of the left middle finger was 
flexion 0 to 82 degrees with terminal pain on extension to 0 
degrees.  Inspection of the nose showed mild septal deviation 
and bilateral mucosal edema with purulent discharge. The 
veteran's nasal obstruction was estimated at 60 percent on 
the left and 30 percent on the right.  The veteran was 
diagnosed with nasal septum deviation with chronic rhinitis 
and recurrent sinusitis, chronic bronchitis, and residuals of 
excision of a ganglion from the left middle finger.

On a VA joint examination in January 2003, it was noted that 
the veteran presented with multiple complaints related to his 
back and lower extremities.  The veteran reported at that 
time that he entered the service with a diagnosis of 
scoliosis and kyphosis which he stated was confirmed in 1993.  
The veteran also reported marked callosities over the heels 
and big toes, and several synovial cysts removed from his 
hands, which he related to carrying heavy bags of ammunition 
and other items.  He indicated that he developed callosities 
over the heels and big toes for many years, but did not have 
these in the service.

It was also noted the veteran stated that he slipped and 
injured his left ankle while on active duty.  He then stated 
that he was not sure which ankle it was, but that he has 
snapping and crackling in the involved ankle.  The veteran 
also reported that he had a deviated septum which existed 
prior to service, but which has caused his chronic sinusitis, 
bronchitis, and similar infectious problems over the years.

Examination of the veteran's thoracolumbar spine demonstrated 
no clinical deformity.  The veteran's patellar reflexes were 
5/5 and Achilles' reflexes were 1/5, bilaterally, and 
symmetrical.  There was no sensory loss noted.  Examination 
of the ankles showed full range of motion with mild crepitus 
on the left.  X-rays of the thoracolumbar spine did not show 
any rotatory scoliosis or kyphosis although there was facet 
joint arthritis at the L5-S1 level.  The veteran was 
diagnosed with chronic back pain secondary to increased 
physical activity during his service career, mild post-
traumatic arthritis of the ankle, and well-healed surgical 
scars over the left hand where several tendon sheath 
ganglions were removed during service.

The veteran also underwent a neurological disorder 
examination in January 2003, which was indicated by his 
examiner to reveal no abnormal neurological disorders.

A private chiropractic examination dated May 2003 is of 
record.  It indicates that the veteran reported frequent pain 
in the lumbar region and lower thoracic region.  The 
mechanism of onset was listed as "unknown", however, a 
quote from the veteran was noted "likely from duties 
requiring me to carry heavy military equipment and weapons 
while standing for long periods of time while in the 
military."  Visual evaluation of the veteran's posture 
revealed a head tilt to the right, an elevated shoulder on 
the right, and elevated hip on the right, a mild scoliosis, 
an increased thoracic kyphotic curve, and pronation of the 
right foot.  Orthopedic testing was conducted.  On palpation, 
the lumbar and thoracic regions were moderately tender, and 
increased muscle tension was noted in the lass dorsi and 
quadratus muscles.  Subluxations were found at T7, T8/9, and 
L3/4.  Cervical range of motion testing was flexion of 50 
degrees, extension of 55 degrees, left lateral flexion of 45 
degrees, right lateral flexion of 45 degrees, right rotation 
of 80 degrees, and left rotation of 75 degrees with slight 
pain.  On lumbosacral range of motion testing, flexion was 60 
degrees, extension was 15 degrees with slight pain, left 
lateral flexion was 25 degrees, right lateral flexion was 20 
degrees with mild pain, and left and right rotation was 30 
degrees.  On thoracic range of motion testing, flexion was 50 
degrees, extension was 20 degrees with slight pain, left 
lateral flexion was 30 degrees, right lateral flexion was 30 
degrees, left rotation was 30 degrees with mild pain, and 
right rotation was 25 degrees with mild pain.  Thoracic X-
rays noted mild osteoporosis, subluxation of T7, and 
osteophytes: anterior, T8-T9, significant.  Lumbar X-rays 
noted mild osteoporosis, subluxation at L4, and mild 
osteophytes anterior and superior to L3.  The veteran was 
diagnosed with chronic low back pain, chronic thoracic pain, 
osteoarthritis of the thoracic spine, and mild osteoarthritis 
of the lumbar spine.  This chiropractor indicated that the 
veteran's symptoms and conditions were more likely than not 
as a result of a gradual occupational occurrence.  The 
examiner indicated that he based this assessment on the fact 
that the veteran reported no new injury, incident, or 
accident.  He indicated that the veteran's history, 
subjective, and objective findings, as well as radiographic 
examination, show evidence that this condition is the result 
of continuation of pain and discomfort from a preexisting 
condition.

VA outpatient treatment records dated December 2003 noted 
that the veteran was seen after twisting his left ankle 
breaking wood, with pain along the left lateral 
calcaneofibular ligament, and was sent for X-rays to rule out 
a fracture.

The veteran recently submitted copies of training material 
describing some of his duties while in service.


Analysis

Applicable laws provide that in order to establish service 
connection for a claimed disability, the facts, as shown by 
the evidence, must demonstrate that a particular disease or 
injury resulted in current disability was incurred during 
active service or, if pre-existing active service, was 
aggravated therein. 3 8 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(b).  With chronic 
diseases shown as such in service (or within the presumptive 
period under § 3.307) so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service 
connected unless clearly attributable to intercurrent causes.  
38 C.F.R. § 3.303(b).

The chronicity provisions of 38 C.F.R. § 3.303(b) are 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition. Such evidence must be medical unless it relates to 
the condition as to which, under Court case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic then generally a showing of 
continuity of symptomatology after service is required for 
service connection.

The United States Court of Appeals for Veterans Claims 
(Court) has held that "where the determinative issue involves 
medical causation or a medical diagnosis, competent medical 
evidence is required." Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); see also Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).


Service connection for a right ankle sprain, gastroenteritis, 
and otitis media.

As noted above, the veteran's service medical records reveal 
that he was evaluated and treated in service for a right 
ankle sprain, gastroenteritis and otitis media.  He was 
hospitalized on at least three occasions for gastroenteritis 
between May 1993 and July 1985, in service.  Furthermore, he 
was hospitalized on at least one occasion in July 1983 in 
service for otitis media.  However, the fact that the veteran 
was treated in service for these disorders is insufficient 
for a grant of service connection, in light of the fact that 
the veteran's separation examination from service in November 
1986, as well as his most recent VA examination in January 
2003, show no current pertinent disabilities involving the 
right ankle or diagnoses of gastroenteritis and otitis media.  
Examination in January 2003 noted the veteran was found to 
have post-traumatic arthritis of the ankle, but clinical 
findings clearly indicate that the diagnosis was referable to 
the veteran's left ankle.  In any event, the Board finds that 
the isolated episode of a right ankle sprain in service as 
well as the episodes of gastroenteritis and otitis media 
therein were acute and transitory events which resolved with 
treatment prior to the veteran's discharge from service.  
Although the veteran experienced a right ankle sprain, 
gastroenteritis, and otitis media in service, the 
preponderance of the evidence indicates that he does not 
currently have a diagnosis of any right ankle disability, 
gastroenteritis, or otitis media.  Without a finding of a 
present diagnosis of a disability, service connection cannot 
be granted for these disabilities.


Service connection for a disorder manifested by 
muscular/neurological problems of the hands/feet and/or a 
disorder manifested by pain in the wrist, ankles and joints.

A claim of service connection must be accompanied by medical 
evidence, which establishes that the claimant currently has 
the claimed disability.  Absent proof of a present disability 
there can be no valid claim.  See e.g., Warmhoff v. Brown, 8 
Vet. App. 517 (1996) (it is well settled that there must be 
evidence of a present disability for service connection to be 
awarded); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992)("Congress specifically limits entitlement for service- 
connected disease or injury to cases were such instances have 
resulted in disability. See 38 U.S.C.A. § 1110. In the 
absence of proof of present disability there can be no valid 
claim.")

In Hickson v. West, 12 Vet. App. 247 (1997), the United 
States Court of Appeals for Veterans Claims (Court) concluded 
that in order to prevail on the issue of service connection 
on the merits, "there must be medical evidence of a current 
disability, see Rabideau, 2 Vet. App. at 143; medical or, in 
certain circumstances, lay evidence of inservice incurrence 
or aggravation of disease or injury; and medical evidence of 
a nexus between the claimed inservice disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) Aff'd, 78 F. 3d 604 (Fed. Cir. 
1996)(table); [see also Heuer v. Brown, 7 Vet. App. 379, 384 
(1995); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993)]." 
Hickson, 12 Vet. App. at 253.

In this case, the evidence of record does not show that the 
veteran has a currently diagnosed disorder manifested by 
muscular/neurological problems of the hands and legs, or a 
currently diagnosed disorder manifested by pain in the wrist, 
ankles and joints.  When examined by VA in December 1997 and 
in January 2003, the veteran's complaints of pain referable 
to his joints and neurological conditions were noted, but 
there were no clinically related findings or diagnoses.  The 
veteran's complaints of pain alone, without a diagnosis or 
identifiable underlying malady or condition, do not in 
themselves demonstrate a disability for which service 
connection may be granted.  See Sanchez-Benitez v. West, 13 
Vet. App. 282, 285 (1999).  Thus, absent a confirmed 
diagnosis of an identifiable disability, the veteran's 
complaints of pain alone, without connection to an underlying 
condition and a medical nexus to service are insufficient to 
warrant a grant of service connection.  Without a finding of 
a present diagnosis of a disability, service connection 
cannot be granted for these disabilities.


Service connection for a deviated septum and Scheuermann's 
disease.

With respect to these disorders, the Board could find no 
evidence demonstrating that the veteran had a deviated nasal 
septum and Scheuermann's disease during service.  There is no 
mention of either disorder in his chronological service 
medical records, or in his November 1986 medical examination 
for service separation.  On  this examination, no pertinent 
abnormalities were noted on clinical evaluation of the 
veteran's nose and spine.  The first clinical indication that 
the veteran had these disorders was in 1993, many years after 
service.  As these conditions were noted many years after 
service, and competent medical evidence relating these 
disorders to service has not been presented, the Board 
concludes that service connection for deviated nasal septum 
and Scheuermann's disease is not warranted.  Although the 
Board recognizes the opinion from a private chiropractor, who 
linked the veteran's back disabilities to a gradual 
occupational occurrence, and therefore appeared to link the 
veteran's back disabilities to service, the Board finds that 
this examiner's opinion was clearly based on the veteran's 
reported history, and not a review of the veteran's claims 
file, and is therefore of limited probative value.  The Board 
also notes with interest the opinion from a private osteopath 
in February 1993 who indicate that the veteran's 
Scheuermann's disease was a growth disorder associated with 
families with autosomal dominant inheritance.  The Board 
points out that under 38 C.F.R. § 3.303(c) (2004), congenital 
or developmental disorders are not diseases or injuries for 
the purpose of VA disability compensation.  Thus the Board 
finds that the preponderance of the evidence does not link 
either of these disabilities to service.

With respect to the claims for service connection the Board 
must emphasize that it has no doubt about the veteran's good- 
faith in bringing these claims.  The Board is confident that 
the veteran is personally convinced that he has current 
disabilities related to service as noted.  Ultimately, 
however, the Board must conclude that the medical evidence in 
this case is controlling and simply overwhelming against the 
claims.  In such circumstances, the benefit of the doubt 
doctrine is not for application.




A higher (compensable) evaluation for postoperative scar 
residuals of a left middle finger cyst.

Disability evaluations are determined by comparing symptoms 
the veteran is experiencing with criteria set forth in the 
VA's rating schedule, which is based on average impairment in 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 
Separate diagnostic codes identify the various disabilities.  
When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher evaluation is 
assigned if the disability more closely approximates the 
criteria for the higher rating; otherwise, a lower rating 
will be assigned.  38 C.F.R. § 4.7. After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  38 C.F.R. § 4.3.

When making determinations as to the appropriate rating to be 
assigned, VA must take into account the veteran's entire 
medical history and circumstances.  See 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1992).  Where 
entitlement to compensation already has been established and 
the appropriateness of the current rating is at issue, the 
present level of disability is of primary concern. See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  There is a 
distinction, however, between a veteran's dissatisfaction 
with the initial rating assigned following a grant of service 
connection, and a claim for an increased rating of a service- 
connected condition, such as the case here.  At the time of 
the initial rating, separate ratings can be assigned for 
separate periods of time based on the facts found, a practice 
known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 
119 (1999).

The veteran's service-connected scar of the left middle 
finger is currently evaluated as noncompensable pursuant to 
38 C.F.R. Part 4, Diagnostic Code 7805.  While this appeal 
was pending, the provisions of VA's Schedule for Rating 
Disabilities pertaining to skin disorders were revised, 
effective August 30, 2002.  When regulations are changed 
during the course of the veteran's appeal, the criteria that 
are to the advantage of the veteran should be applied.  
However, if the revised regulations are more favorable to the 
veteran, then an award of an increased rating based on a 
change in law may be granted retroactive to, but no earlier 
than, the effective date of the change, in this case, August 
30, 2002.  See VAOPGCPREC 3-2003, 65 Fed. Reg. 33422 (2000).

However, after reviewing the evidence, the Board must 
conclude that the new version of the regulation does not 
effectively change the rating criteria applicable to the 
veteran's scar.  Prior to August 30, 2002, 38 C.F.R. Part 4, 
Diagnostic Code 7805, contemplated scars, other, and provided 
that they were to be rated on limitation of function of the 
part affected.  The revised criteria effective August 30, 
2002, Diagnostic Code 7805 also provides that scars, other, 
are to be rated on limitation of function of affected part.  
Thus, the criteria under which the veteran's service- 
connected disability is evaluated were essentially unaffected 
by the VA revisions.  Additionally, the Board recognizes that 
Diagnostic Code 7804 also contemplates superficial scars.  
Prior to August 30, 2002, Diagnostic Code 7804 provided that 
a 10 percent evaluation was warranted for scars, superficial, 
tender and painful on objective demonstration.  Effective 
August 30, 2002, Diagnostic Code 7804 provides that a 10 
percent evaluation is warranted for scars, superficial, 
painful on examination.  Again, the Board finds no 
substantial difference between the old and new versions of 
Code 7804 as such would apply to the disability demonstrated 
in this case.

However, the veteran's post operative residuals of a scar of 
a cyst of the left middle finger could also be rated under 
several other relevant skin regulations.  Under the revised 
regulations, Diagnostic Code 7801 pertaining to scars, other 
than head, face, or neck, that are deep or that cause limited 
motion: Area or areas exceeding 144 square inches (929 sq. 
cm.) warrant a 40 percent rating; area or areas exceeding 72 
square inches (465 sq. cm.) warrant a 30 percent rating; area 
or areas exceeding 12 square inches (77 sq. cm.) warrant a 20 
percent rating; and area or areas exceeding 6 square inches 
(39 sq. cm.) warrant a 10 percent rating.  Diagnostic Code 
7802 pertaining to scars, other than head, face, or neck, 
that are superficial and that do not cause limited motion: 
Area or areas of 144 square inches (929 sq. cm.) or greater 
warrant a 10 percent rating.  Diagnostic Code 7803 provides 
that scars, superficial, unstable warrant a 10 percent 
rating.

Taking into account all relevant evidence, the Board finds 
that a compensable rating is not warranted for the veteran's 
service connected cyst of the middle finger of the left hand.  
In this regard, the Board finds probative the January 2003 VA 
examination report, which noted that, while the veteran 
reported complaints of aches and pain in the 
metacarpophalangeal joint of the left middle finger, physical 
examination showed a 1-centimeter fine scar over the volar 
aspect of the proximal phalanx, with the area of the scar 
being approximately 20-square millimeters.  The examiner also 
noted that the scar was well healed and not tender. Although 
pain was noted at the extreme of flexion, there was found to 
be no significant limitation of function of the left middle 
finger.  as the veteran's area of the scar was measured to be 
20 square millimeters, a higher rating under Diagnostic Codes 
7801 or 7802 would not be warranted.  Further, the findings 
from that examination do not show the veteran's scar to be 
unstable, such as would warrant compensable rating under 
Diagnostic Code 7803.  The veteran's scar was not found to be 
tender or painful, on examination, an increased rating under 
Diagnostic Code 7804 is not warranted.   Finally, the 
veteran's scar was found to result in no significant 
limitation of function of the left middle finger, therefore, 
an compensable rating would not be warranted under Diagnostic 
Code 7805.  

Thus, the Board finds that the preponderance of the evidence 
is against the grant of an increased rating for the veteran's 
cyst of the middle finger of the left hand.  As the 
preponderance of the evidence is against the claim, the 
benefit-of-the-doubt doctrine does not apply, and an 
increased rating must be denied.  38 U.S.C.A. § 5107(b) (West 
1991); Gilbert v. Derwinski, 1 Vet. App 49, 55-57 (1990).


ORDER

Service connection for residuals of a right ankle sprain is 
denied.

Service connection for a deviated nasal septum is denied.

Service connection for gastroenteritis is denied.

Service connection for otitis media is denied.

Service connection for Scheuermann's disease is denied.

Service connection for a disorder manifested by 
muscular/neurological problems of the hands and legs is 
denied.

Service connection for a disorder manifested by pain in the 
wrist, ankles and joints is denied.

A higher (compensable) initial evaluation for status post 
removal of a cyst of the middle finger of the left hand is 
denied.





	                        
____________________________________________
	LAWRENCE M. SULLIVAN 
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


